Citation Nr: 0931267	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  98-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of a right thumb fracture.

2.  Entitlement to an initial compensable disability rating 
for residuals of a right ring finger fracture.

3.  Entitlement to an initial compensable disability rating 
for residuals of a left wrist fracture.  

4.  Entitlement to an initial disability rating greater than 
10 percent for right knee arthritis.  

5.  Entitlement to a disability rating greater than 10 
percent for residuals, left knee injury.  

6.  Entitlement to a disability rating greater than 20 
percent for residuals of lumbar strain.  

7.  Entitlement to service connection for a left shoulder 
disorder.  

8.  Entitlement to service connection for a left hip 
disorder.  

9.  Entitlement to a disability rating greater than 10 
percent prior to September 22, 2006 and greater than 40 
percent from September 22, 2006, forward, for chronic fatigue 
syndrome.  

10.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person or for 
housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
January 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1997, April 2005, February 2006, and 
January 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In the January 2007 rating decision, the RO 
adjudicated the Veteran's claim for an increased rating for 
chronic fatigue syndrome, increasing that rating from 10 
percent to 40 percent disabling.  In that same decision, the 
RO denied entitlement to special monthly compensation.  

In October 2005, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC to 
furnish the veteran a statement of the case with regard to 
the right knee claim and to schedule a Board hearing.  Those 
actions were completed and the matter was properly returned 
to the Board for appellate consideration.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In a December 2006 letter, 
the veteran withdrew his request for a Board hearing.  

In June 2008, the Board again remanded this matter to the RO 
via the AMC to provide the Veteran with additional notice in 
compliance with 38 U.S.C.A. § 5103(a) and to afford the 
Veteran VA examinations.  Those actions completed, the matter 
has properly been returned to the Board for appellate 
consideration.  Id.  

The Veteran and his spouse testified at a hearing before a 
Veterans Law Judge in 1999.  As explained below, the Veteran 
has withdrawn his appeal as to the issues that were before 
the Board at the time of that hearing.  

In April 2009, the Board received additional evidence with 
regard to this appeal.  Included with that evidence was a 
written waiver of RO consideration of the evidence in the 
first instance.  Therefore, the Board will consider all 
evidence of record irrespective of when that evidence was 
submitted.  38 C.F.R. § 20.1304(c) (2008).  


FINDINGS OF FACT

1.  In March 2009, prior to the promulgation of a decision in 
the appeal, the veteran indicated in writing that he wanted 
to withdraw his appeal for entitlement to a compensable 
initial evaluation for residuals of fractures of the right 
thumb, right ring finger, and left wrist, entitlement to 
disability ratings greater than 10 percent for right knee 
arthritis, greater than 10 percent for residuals of a left 
knee injury, greater than 20 percent for residuals of lumbar 
strain, and entitlement to service connection for left 
shoulder and left hip disabilities.

2.  Prior to and since September 22, 2006 the Veteran's 
chronic fatigue syndrome did not result in nearly constant 
signs and symptoms and did not result in any periods of 
incapacitation.  

3.  The veteran is not substantially confined to his dwelling 
and immediate surroundings and is not so helpless or nearly 
helpless as to require the regular aid and attendance of 
another person.


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of a 
substantive appeal as pertaining to entitlement to a 
compensable initial evaluation for residuals of fractures of 
the right thumb, right ring finger, and left wrist, 
entitlement to a disability rating greater than 10 percent 
for right knee arthritis, greater than 10 percent for 
residuals of a left knee injury, greater than 20 percent for 
residuals of lumbar strain, and entitlement to service 
connection for left shoulder and left hip disabilities.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for an evaluation in excess of 10 percent 
disabling prior to September 2006 and for an evaluation in 
excess of 40 percent disabling from September 2006, forward, 
for chronic fatigue syndrome, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.88b, Code 6354 (2008).

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance of another person or 
on account of being housebound have not been met.  38 
U.S.C.A. §§ 1114(l)(s) (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008).

In a writing signed by the Veteran and received by VA in 
March 2009, the Veteran stated as follows:  "Also I request 
that I only want to continue on with the appeal on only the 
increased evaluation on my chronic fatigue syndrome and 
Entitlement to Aid and Attendance, and am dropping all other 
eight issues under Appeal."  

Accordingly, the Board does not have jurisdiction to review 
the appeal of the issues listed on the title page other than 
the issue of an increased evaluation for chronic fatigue 
syndrome and the issue of entitlement to special monthly 
compensation based on a need for regular aid and attendance 
or being housebound.  The appeal is dismissed as to the other 
issues listed on the title page.  

Chronic fatigue syndrome and special monthly compensation

Much of the evidence in this case that is relevant to the 
level of disability resulting from the Veteran's chronic 
fatigue syndrome is also relevant to his claim for special 
monthly compensation.  For this reason, the Board will 
address both claims without further separation into distinct 
sections.  

Service connection was established for chronic fatigue 
syndrome in an August 1997 rating decision and the RO 
assigned a 10 percent disabling rating.  That evaluation 
remained in place until the Veteran filed his claim for an 
increased evaluation on September 22, 2006.  In a rating 
decision dated in January 2007, the RO increased the 
evaluation to 40 percent disabling, effective the date VA 
received the Veteran's claim.  

A note from the RO, dated in October 2006, provides "Veteran 
called and asked that a claim for aid and attendance or 
housebound allowance." 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims. 

Although the Board must consider all evidence of record and 
assign staged ratings when appropriate, the Court has 
explained that the purpose of staged ratings is to account 
for changes in the level of disability over the course of a 
lengthy appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007).  The time period of primary interest is from one year 
prior to the date the veteran filed the claim for an 
increased rating and the present.  Id.  This is set by 
statute.  38 U.S.C.A. § 5110(b) states that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date. 

38 C.F.R. §  4.88b, Diagnostic Code 6354 provides ratings 
from 10 to 100 percent disabling for chronic fatigue syndrome 
as manifested by debilitating fatigue, cognitive impairments, 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms.  

A 100 percent rating is assigned when such manifestations are 
nearly constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.  Id.  

A 60 percent rating is assigned when such manifestations are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least six 
weeks total duration per year.  Id.  

A 40 percent rating is assigned when such manifestations are 
nearly constant and restrict routine daily activities to 50 
to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total per year.  Id.  

A 20 percent rating is assigned when such manifestations are 
nearly constant and restrict routine daily activities by less 
than 25 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least two 
but less than four weeks total duration per year.  Id.  

A 10 rating is assigned when such manifestations wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  Id.  

For the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician.  Id.  

Special monthly compensation is payable to a veteran who, as 
a result of service-connected disabilities, is so helpless as 
to need the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed herself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it is not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility requires that at least one of the 
enumerated factors be present.  The Court added that the 
particular personal function which the veteran was unable to 
perform should be considered in connection with his or her 
condition as a whole and that it was only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.

"Bedridden" will be a proper basis for a determination that 
the Veteran needs the aid and attendance of another person.  
Id.  For such purposes, "bedridden" is that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  Id.  The fact that the 
claimant has voluntarily take to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  Id.  

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R.  § 4.17), 
the veteran:  (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or, (2) is "permanently housebound" by 
reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1111(s); 38 C.F.R. § 3.351(d).

Service connection has been established for fifteen 
disabilities; ten of which are assigned compensable 
disability ratings and five of which are rated as 
noncompensable.  Service connected disabilities rated as 
compensable are as follows:  dysthymic disorder, rated at 30 
percent prior to August 2006 and at 70 percent since August 
2006; epilepsy, rated at 40 percent; chronic fatigue 
syndrome, rated at 10 percent prior to September 2006 and 40 
percent since September 2006; mucous colitis, rated at 10 
percent prior to February 2005 and 30 percent since February 
2005; residuals of lumbar sprain, rated at 20 percent; 
tinnitus, rated at 10 percent; xerotic eczema, rated at 10 
percent; recurring gingival overgrowth, rated at 10 percent; 
right knee arthritis, rated at 10 percent; residuals of left 
knee injury, rated at 10 percent.  Service connected 
disabilities rated as noncompensable are as follows:  
residuals of left wrist fracture, residuals of right thumb 
and ring finger fracture, chronic sinusitis, chronic 
bronchitis, and herpes simplex.  

In October 2006 and in August 2008, the Veteran underwent VA 
examinations with regard to his chronic fatigue syndrome and 
need for aid and assistance.  The August 2008 examination and 
one of the October 2006 examinations were conducted by the 
same medical professional, Dr. "B".  The other October 2006 
examination was a psychiatric examination, relevant to the 
claim for special monthly compensation, and was conducted by 
a different medical professional.  

In a letter received by VA in April 2009, the Veteran 
requested another VA examination with regard to his chronic 
fatigue syndrome.  He stated that he and the Dr. "B" had a 
personality conflict and expressed his belief that he was not 
getting a fair examination.  He also requested another 
supplemental statement of the case, alleging that he had 
submitted evidence that was not considered.  

The Board finds no evidence that Dr. B. rendered a report 
based on bias.  Nor is there any evidence that the Veteran 
did not receive fair and adequate examinations.  Indeed, the 
examination reports rendered by Dr. B. are detailed, include 
a review of the claims file, and include extensive 
explanation.  Importantly, the evidence of record supports 
the examiner's reasoning and conclusions.  This is 
particularly apparent with regard to the August 2008 report.  

For these reasons, the Board that the Veteran's allegations 
expressed in his April 2009 letter are not a sufficient 
reason to request another examination.  

As to the Veteran's report that the RO did not review the 
evidence of record, the Board finds that the record does not 
demonstrate that the RO failed to review probative evidence 
of record.  The supplemental statements of the case issued by 
the RO reflect the evidence submitted by the Veteran in 
support of his claim.  Of note is that the evidence submitted 
by the Veteran consists of letters written by VA 
practitioners at his request, VA treatment notes that have 
been highlighted or underlined by the Veteran, his letters, 
and the letters of his spouse.  Supplemental statements of 
the case issued by the RO summarize this evidence.  

38 U.S.C.A. § 7104(b) requires that in cases in which VA 
denies a benefit sought by the claimant, VA is required to 
provide notice of that decision which includes a statement of 
the reasons for the decision and a summary of the evidence 
considered by VA.  The Board is aware that the RO did not 
list, in the February 2009 supplemental statement of the 
case, the letter from the Veteran's spouse received in 
November 2008.  However, the RO did list the July 2008 letter 
and the November 2008 letter was nearly identical to the July 
2008 letter.  The Board finds that the differences in the two 
letters were insignificant.  

Furthermore, to the extent that the RO may not have listed a 
specific item of evidence in a supplemental statement of the 
case, whether the Veteran's spouse's second letter or some 
particular treatment note, the Board finds that such does not 
equate to a finding that the RO failed to consider the 
evidence of record at the time that the given supplemental 
statement of the case was issued.  The Board also finds that 
the failure of the RO to list or discuss a specific item of 
evidence does not equate to a failure to provide the reasons 
for the RO's decision or to provide a summary of the evidence 
considered.  

There is a presumption of regularity that government 
officials have properly discharged their official duties.  
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (Court must 
apply the "presumption of regularity" to "'the official 
acts of public officers, and in the absence of clear evidence 
to the contrary [must] presume that they have properly 
discharged their official duties.'") (quoting United States 
v. Chemical Foundation. Inc., 272 U.S. 1, 14-15 (1926).  The 
Board finds that the mere allegation that the RO did not 
consider all evidence of record, even coupled with the de 
minimis absence of a specific item of evidence in an 
'evidence' list, is not clear evidence that the RO did not 
carry out its official duties in reviewing all evidence of 
record at the time that a supplemental statement of the case 
was issued.  

In adjudicating this claim, the Board has reviewed 
conflicting statements from medical professionals.  In such 
cases it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a more recent case, the Court provided additional guidance 
as to the weighing of medical opinion evidence.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that case, 
the Court found that guiding factors in evaluating the 
probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Id. at 302.  The Court 
also stated as follows: "That the medical expert is suitably 
qualified and sufficiently informed are threshold 
considerations; most of the probative value of a medical 
opinion comes from its reasoning."  Id. at 304.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Federal Circuit has also provided that "the 
Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  Similarly, the Court has stated 
that "[t]he credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character."  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  

All evidence favorable to the Veteran's claims for special 
monthly compensation and for higher ratings for his chronic 
fatigue syndrome derives from the Veteran and his spouse.  
The Veteran's reports are necessarily subjective.  Both the 
Veteran and his spouse have an interest in the outcome of 
this case.  Objective evidence of record is inconsistent with 
the reports of the Veteran and his spouse and this objective 
evidence tends to show that the additional compensation 
sought is not warranted.  

The discrepancy between the objective evidence and the 
reports of the Veteran and his spouse, whether directly or as 
communicated by medical practitioners, leads the Board to the 
conclusion that the Veteran and his spouse are not credible, 
but have merely tailored their reports to obtain VA benefits, 
irrespective of the truth.  

The Board affords more weight to the objective evidence for 
two reasons.  First, the nature of some of the objective 
evidence, such as the Veteran's muscular development and 
whether his joints are swollen, cannot be fabricated.  
Second, the evidence that depends on observation during 
medical examinations was rendered by examiners with no 
interest in the outcome or any other discernable reason to 
provide other than accurate and trustworthy evidence.  

The evidence that does derive from the statements of the 
Veteran and his spouse is in conflict with their reports and 
tends to show the following: (1) That the Veteran's 
disabilities do not render him so helpless as to need the aid 
and attendance of another person; (2) that the Veteran is not 
bedridden; (3) that the Veteran is not confined to his 
dwelling and immediate premises; (4) that manifestations of 
the Veteran's chronic fatigue are present less than nearly 
constantly; and (5) that the Veteran has not had any periods 
of incapacitation.  Because this evidence is more probative 
than the statements of the Veteran and his spouse and all 
reports that derive solely from those statements, a grant of 
additional benefits is not warranted.  

Evidence from prior to September 2006 does not show that the 
Veteran's chronic fatigue syndrome resulted in nearly 
constant signs and symptoms or in any periods of 
incapacitation, that he was in need of the aid and assistance 
of another person, or that he was housebound.  September 2005 
through January 2006 VA treatment notes document treatment 
for orthopedic disabilities, indicate that the Veteran was 
able to demonstrate exercises recommended for rehabilitation, 
and that he was able to perform activities of daily living.  

During the October 2006 medical examination, the Veteran 
reported that he was fatigued 40 percent of the time with 
flare ups coming about with poor sleep and weather changes.  
He reported an average of three hours of uninterrupted sleep 
per night, that he did not nap but stayed in bed several 
hours per day due to fatigue, did not exercise, limited his 
activities around the house, did not engage in any hobbies or 
recreational activities, cleaning, or other activities.  He 
reported that he had intermittent right temporal headaches 
once per week, described intermittent diffuse myalgias 
throughout his body, migratory arthraligias involving the 
hands, knees, and feet, intermittently, that he suffered from 
dysthymia, and had increasing forgetfulness in the past year 
for recent memory events.  He denied fever, lymphadenopathy, 
sore throat, post-exertional fatigue, and generalized 
headache.  The Veteran reported that he was able to perform 
activities of daily living on his own but required his wife 
to assist him in certain bathroom and dressing activities.  

Physical examination found the Veteran alert and oriented 
times three.  He presented walking on crutches.  He was able 
to ambulate on his own and had good grip strength.  The 
examiner rendered a diagnostic impression that the Veteran's 
fatigue seemed to wax and wane requiring assistance from his 
a spouse approximately 50 percent of the time with certain 
activities of daily living.  

Of note is that the examiner stated: 

Regarding activities of daily living, he 
is able to perform activities of daily 
living on his own but does require his 
wife to assist him about half the time 
with certain bathroom activities and 
dressing activities.  He does not drive 
due to irritable bowel problems which he 
suffers from.  

The examiner also stated that the Veteran acknowledged 
"daily affects which require him to go to bedrest several 
times a day, although he does not nap.  His depression seems 
to cause major problems with the symptoms described above."  

This report is not evidence that the Veteran is in need of 
aid and attendance as contemplated by 38 C.F.R. § 3.352(a).  
This report of the Veteran needing the assistance of his 
spouse fifty percent of the time as to bathroom and dressing 
activities is contradicted by the objective evidence of 
record.  Nowhere is it objectively shown in the record that 
the Veteran is so helpless as to require assistance in 
dressing or bathroom activities.  This is merely a repetition 
of the report given by the Veteran and his spouse and as it 
is unsupported by any other evidence or even explanation, is 
not probative that the Veteran is in need of aid and 
assistance in dressing or bathroom activities.  Cf. LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (mere transcription of 
medical history does not transform information into competent 
medical evidence.)  

The examiner's finding that the Veteran's fatigue waxed and 
waned and the Veteran's own report of fatigue occurring 40 
percent of the time is evidence against assigning a rating 
higher than 40 percent for the Veteran's chronic fatigue 
syndrome because it tends to show that manifestations of the 
Veteran's chronic fatigue syndrome are less than nearly 
constant.  There is no report by the Veteran, or indication 
in the claims file, that he has had any periods of 
incapacitation as defined by applicable regulation.  The 
report that the Veteran resorts to bedrest is not evidence 
that his chronic fatigue syndrome requires bedrest, but only 
evidence that the Veteran reports that he spends a good deal 
of time in bed.  

The October 2006 psychiatric examination report essentially 
reduces to a finding that the Veteran reported that he was 
depressed.  The examiner documented that the Veteran reported 
that he "has difficulty attending to all of the activities 
of daily living without his wife's assistance."  He also 
stated that "review of the Veteran's Mental Hygiene Clinic 
notes did not suggest that level of impairment."  

This report is evidence against a grant of special monthly 
compensation based on the need for aid and attendance or 
being housebound. 

VA treatment notes from November 2006 indicated that veteran 
was using crutches following knee surgery.  Also from that 
same month is a medical statement for consideration of aid 
and attendance signed by a VA physician.  This document 
states that the Veteran was not able to walk unaided but 
needed "crutches or braces", that the Veteran had reported 
that he needed help cooking and fixing meals, needed help in 
bathing and tending to hygiene, could not care for the needs 
of nature because of diarrhea/incontinence, was not confined 
to bed, was able to sit up, was not blind, was not able to 
travel but that "[h]e can travel when diarrhea 
finished/treated.  Needs assistance."  The report also 
indicated that the Veteran did not require nursing home care, 
but "[n]eeds help for his knees & lbp [low back pain]."  A 
second report signed by the same physician is also of record 
but provides essentially the same information.  

The Veteran has submitted a typewritten page that both 
restates these reports and adds additional words in bold 
typeface.  There is no indication as to the source of this 
bolded print.  The content of this typewritten page has been 
considered.  

This is evidence against the Veteran's claim for special 
monthly compensation based on a need for regular aid and 
attendance or for housebound status.  Clearly the Veteran was 
not substantially confined to his dwelling and immediate 
premises as he was able to ambulate with crutches or braces.  
Nor is this evidence that his diarrhea/incontinence so 
confined him.  That the Veteran needed help cooking and 
fixing meals is not evidence he was so weak or that his upper 
extremities were so lacking in coordination as to prevent him 
from feeding himself and as such does not support his claim.  
The Board finds that the Veteran's diarrhea and incontinence, 
while such may necessitate the need for absorbent pads, does 
not rise to the level of an inability to attend to the wants 
of nature.  Nor is this evidence that the Veteran is so 
helpless that he cannot protect himself from the hazards of 
his environment.  

The Board finds the August 2008 examination report provides 
additional evidence unfavorable to the Veteran's claim for an 
increased rating for chronic fatigue syndrome and for special 
monthly compensation based on the need for aid and 
attendance.  

During this examination the Veteran reported that he is 
fatigued 100 percent of the time, that he is in bed all of 
the time, that he is unable to perform any activities, and 
that his activities are reduced 100 percent compared to pre-
illness levels.  

Importantly, the Board finds that this report of the 
Veteran's is unbelievable as it is a report that he is 
completely helpless and incapacitated and is strongly 
contradicted by the record, undermining his credibility with 
the Board, providing evidence against his own claim (as it is 
clearly an exaggeration), and undermining all evaluations 
reports that are based on statements from the Veteran, 
providing highly probative evidence against these claims.     

The Veteran also reported that he suffers from generalized 
myalgias for which takes medication four times a day, which 
does not help, that if he exerts himself at all he is 
fatigued for three days, that he has a headache all of the 
time, and that his joints hurt all of the time.  He denied 
migratory arthritis.  He reported that he is being treated 
for depression with minimal benefit, that he sleeps four 
hours per night, but the sleep is poor and with interruption, 
that he has problems with both recent and remote memory and 
difficulty concentrating all of the time.  He also reported 
that he has not been placed on bedrest by a physician but 
that he stays in bed all of the time.  He denied any 
significant activities.  

This examination also included examination of the Veteran's 
hands, knees, shoulders, and back for claims for which he has 
withdrawn his appeal.  Though the issues regarding service 
connection or compensation for those disabilities are not 
before the Board, the examination report is probative of 
whether a higher rating is warranted for chronic fatigue 
syndrome or whether special monthly compensation is 
warranted.  The reason that these reports are probative is 
that they shed light on the Veteran's credibility.  In this 
regard, it is important to note that reports of the Veteran's 
symptoms originate with the Veteran.  Thus, his credibility 
is necessarily at issue in this complex case.  

During the August 2008 examination, the Veteran reported that 
he has chronic pain in his left wrist, right thumb, right 
ring finger, both knees, low back, left shoulder, and left 
hip.  He reported that he is limited to walking a distance of 
one block and that he uses a cane and walking crutches 
because of his knee disabilities and uses a wheelchair if he 
ambulates for long distances.  He also reported that his low 
back pain flares up with bending, prolonged sitting and 
prolonged standing and that his left shoulder was painful 
with lifting and with overhead activities, and that he was 
limited to the duration of standing and walking because of 
his hip pain.  

These reports by the Veteran are inconsistent with his report 
of being bedridden and doing nothing.  

Finally, he reported that he had difficulty with using his 
hands for fine movements.  The report indicates that this was 
not demonstrated during the examination.  Physical 
examination found the Veteran's hands and fingers to be of 
normal appearance, without redness, swelling or any other 
observable abnormalities.  He exhibited considerable motion 
but reported pain with essentially all motion.  He refused to 
flex his fingers across the palmer crease, claiming that this 
caused pain.  The fingers and thumb were not tender to 
palpation.  Thus, the objective evidence paints a very 
different picture than the reports of the Veteran and his 
spouse as to his level of disability and helplessness.  

He also reported that when his thumb, finger, wrist, knees, 
or back, shoulder, or hip disabilities flare up he will stop 
the offending activities.  This does not fit with the 
Veteran's report regarding his fatigue because, according to 
the Veteran, he does not engage in any activities.  Hence, 
there would not be any cause to stop any activities.  

The Veteran's reports as to his orthopedic disabilities 
provide evidence against his claim for special monthly 
compensation and for an increased rating for chronic fatigue 
syndrome.  In this regard, his statements show that he is 
capable of performing the level of activity necessary to 
carry out functions that he has asserted he is incapable of 
performing unassisted, such as dressing.  His statements also 
show that he does engage in activity, contrary to his report 
that he is in bed all of the time and does nothing.  

The Veteran also reported that, depending on his diet, he 
wears diapers.  The examiner stated "[h]e states that he 
will occasionally be incontinent of stool or urine due to the 
fact that he is laid up in bed from extreme pain and fatigue 
and just will not go to the bathroom."  There is no evidence 
from anyone who has observed the Veteran, other than his 
spouse, that he has such severe symptoms.  None of the 
reports by medical professionals who have examined or treated 
the Veteran even remotely suggest that the Veteran has ever 
appeared so fatigued or in such pain that he could not get up 
to go to the bathroom.  The lack of any such observations, 
coupled with the examiner's statement, is evidence that the 
Veteran is not so helpless as to need the regular aid and 
attendance of another person to attend to the wants of 
nature.  

Physical examination found the Veteran to have limited range 
of motion of the lumbar spine with reported pain at the limit 
of his motions.  He had 5 out of 5 strength in both forearms, 
proximal arms, hips, knees, and ankles, and 4 out of 5 
strength in both wrists, with minimal effort.  Calf and thigh 
measurements were unchanged since the Veteran's 2006 
examination, he had well developed musculature in the chest, 
arms, and legs bilaterally without appreciable abnormalities 
and no atrophy of the arms are legs.  Other physical findings 
were similar, none showing atrophy. 

The examiner commented that the aid and attendance form was 
filled out in its entirety.  He stated that the Veteran 
claimed that he was in bed 24 hours per day, was of normal 
appearance, had normal-appearing bulky musculature 
throughout, and normal posture.  The Veteran claimed 
restrictions of his hands and upper extremities to grip and 
fine movements, but also stated that on occasion he is able 
to feed himself, button his clothing, shave, and attend to 
the needs of nature.  

In the discussion section of the August 2008 report the 
examiner explained his opinion that the Veteran was not in 
need of regular aid and attendance of another person and 
provided evidence that the Veteran's reports of his chronic 
fatigue are not credible.  He stated that: 

[h]e had definite strength and bulky 
musculature.  His muscles were not 
typical of somebody who is laid up in bed 
so long as he states he is laid up in 
bed.  As a matter of fact, his calves and 
thighs have not changed in size since his 
exam by me in 2006.  

The examiner also commented that "[d]espite his complaints 
of severe fatigue, it is noted that he does make it to his 
frequent doctor visits at the VA" and that the Veteran 
"would benefit from assistance as he does need help with 
cleaning, cooking, travel, and intermittent help with 
dressing and bathroom privileges."  

It is important note that the Veteran's statements not only 
undermine his claims before the Board at this time, but all 
claims regarding the nature and extent of his disabilities. 

The Board does not find this to be evidence that the Veteran 
is in need of the regular aid and attendance of another 
person as such is contemplated by 38 C.F.R. § 3.352(a).  That 
the Veteran could benefit from someone cleaning, cooking and 
providing transportation is not the test.  The test is 
whether he is so nearly helpless as to need the regular aid 
and attendance of another person.  The objective findings 
show that he is not so nearly helpless.  

Taken as a whole, VA treatment records are in agreement with 
the August 2008 examination report and are evidence 
unfavorable to his claims for a higher rating for chronic 
fatigue syndrome or for a grant of special monthly 
compensation based on housebound status or the need for the 
aid and assistance of another person.  

Beginning in 2005, these records show that the Veteran walked 
with a cane due to orthopedic pain, mainly of the knees.  He 
underwent knee surgery in 2006 and then used forearm 
crutches.  By 2008 he had requested and been issued a manual 
wheelchair.  VA treatment records make little mention of his 
chronic fatigue syndrome, other than when the Veteran reports 
that he cannot do a given activity because of his chronic 
fatigue syndrome.  After 2006, there was an increase in the 
number of treatment records for psychiatric treatment.  

All objective evidence included in the treatment records 
shows the Veteran to have only minimal physical disability.  
Importantly, this objective evidence is always at odds with 
the Veteran's reports.  For example, June 2007 VA mental 
health treatment notes contain a social worker's statement 
that the Veteran ambulated with the aid of crutches and that 
he reported that his legs go numb and he loses his balance.  
Yet, a July 2007 neurosurgery consult report documents that 
the Veteran had essentially normal reflexes and strength in 
the lower extremities, was negative for straight leg raising.  
Electromyography study revealed no definite evidence of right 
L2-S1 radiculopathy and there was minimal evidence suggestive 
of a left S1 radiculopathy.  

In a September 2007 letter, the VA social worker referenced 
above wrote that the Veteran had asked her to write a letter 
as his psychotherapist regarding his ongoing disabilities as 
they may relate to eligibility for aid and attendance 
benefits.  This letter refers to the Veteran's disabilities 
but is no more than a recounting of that which the Veteran 
has contended.  

Clearly, with regard to all but his psychiatric disabilities, 
the social worker merely wrote down what the Veteran had told 
her.  This is not any more probative than the Veteran's 
statements.  There is no reason to believe that a social 
worker has any more expertise in medical matters than a 
layperson so the extent of her letter regarding other than 
the Veteran's psychiatric disabilities amount to no more than 
a report of what the Veteran told her.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter.)  

There is no evidence that this social worker had any personal 
knowledge as to what activities the Veteran engages in at 
home or in his community; hence her reports of what the 
Veteran told her are only probative of that fact; that the 
Veteran told her about his limitations.  To the extent that 
the social worker acts as a lay fact witness, here reports 
are not probative of the Veteran's activities at home or in 
his community.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (laypersons are only competent to provide evidence of 
that which, by observation, is within their personal 
knowledge).  

As to the Veteran's psychiatric symptoms, the social worker 
stated that the Veteran's depression causes him to have 
memory problems as to places and times.  This is not evidence 
that he needs the regular aid and attendance of another 
person as contemplated by 38 C.F.R. § 3.352(a).  

VA pain assessment notes and psychiatric notes from 2007 and 
2008 indicate that the Veteran uses a wheelchair to ambulate 
but also show that he can ambulate for short distances 
without the wheelchair.  This is evidence against a finding 
that the Veteran is restricted to his dwelling and immediate 
premises.  

A VA aid and attendance examination report from August 2008 
indicates that the Veteran is able to feed himself but on 
occasion needs help to feed himself due to fatigue.  This 
also reported that he needs help getting to the bathroom due 
to balance problems and fatigue and that he uses a walker, 
wheelchair and crutches.  The evaluator noted that the 
Veteran could walk one block without the assistance of 
another person.  

The report that the Veteran needs help to feed himself due to 
fatigue is afforded little probative weight.  There are no 
observations by anyone other than the Veteran and his spouse 
that the Veteran's upper extremities are so uncoordinated or 
that he is so weak that he cannot feed himself and stays in 
bed 24 hours a day.  Nor is this report consistent with the 
findings regarding the Veteran's strength tests and 
observations of his musculature.  If the author of the report 
meant that the Veteran was simply too fatigued to bring food 
to his mouth (which is the level of need contemplated by 
38 C.F.R. § 3.352(a)), all objective evidence and 
observations by other than the Veteran's spouse are in 
conflict with such a finding.  Indeed, even his spouse only 
refers to cooking and preparing meals, not spoon feeding the 
Veteran.  

Two letters from the Veteran's spouse are of record; one from 
July 2008 and one from November 2008.  In both letters she 
lists the Veteran's disabilities.  The second letter lists 
more disabilities than the first.  Her letters essentially 
amount to what she states in the second paragraph of the July 
2008 letter; as follows:  

Due to these conditions his coordination 
and balance is greatly effected and he 
experience constant upper and lower body 
weakness.  He persistently experience 
extreme fatigue, muscle weakness, 
headaches, fevers, problems sleeping, and 
joint pain.  Therefore I provide daily 
assistance to him with his bathing, 
dressing, and toileting needs.  His 
toileting needs includes but are not 
limited to changing diapers, bed under 
pads, and bedding when he soils them.  I 
also cook and prepare his meals, and due 
to his Chronic Fatigue Syndrome and 
Depression in giving his prescribed 
medications and drive him to all his 
appointments and errands.  This statement 
is true and complete to the best of my 
knowledge and ability and nothing 
follows.  

The Board affords only minimal weight to the letters of the 
Veteran's spouse as evidence of the need for regular aid and 
attendance or of the extent of disability resulting from his 
chronic fatigue syndrome.  That she changes his bedding, 
cooks for him, and helps him with errands, medication and 
appointments is not evidence that the Veteran is unable to do 
these things.  The objective evidence of record does not 
support such a finding.  

Notes from September 2008 include the Veteran's report that 
he gets dizzy and falls approximately four times per month 
when he stands.  The Veteran attributed his falls to chronic 
fatigue syndrome and weakness.  Of interest is that the 
medical professional who noted the Veteran's report included 
in those notes objective findings that the Veteran had no 
weakness of the lower or upper extremities, no joint swelling 
but that his knees were tender in all directions.  As to a 
neurological examination, the physician noted that the 
Veteran refused to stand but that tone and motor functions 
were normal, moving the lower extremity produced pain in the 
low back, but that the Veteran refused to push.  His upper 
extremities appeared normal and touch was normal.  The 
Veteran could not do a handgrip because of reported wrist 
pain, his reflexes were decreased but symmetrical, and 
central nervous system was intact.  

Of interest to the Board is that, although the Veteran 
reports numerous falls, there is no evidence of any 
associated physical injuries.  While this may not be 
significant in many cases, in this case it fits well into the 
picture of exaggeration and fabrication so prevalent when the 
record is viewed in its entirety.  

These notes are consistent with a finding that the Veteran 
greatly and knowingly exaggerates his symptoms in order to 
obtain additional benefits.  He refused to push for lower 
extremity testing, refused to stand - although all evidence 
of record indicates that he is able to stand - and would not 
engage in grip testing because of an alleged sore wrist.  Any 
of these taken separately would be believable.  Taken 
together, these refusals are strong evidence that the Veteran 
has learned to limit engagement in objective testing as 
objective findings tend to undermine his reports.  

October 2008 PMRS notes document the Veteran's report that he 
had a one month history of falls and uses a manual wheelchair 
when going outside the home.  The physician also noted the 
Veteran's report that his wife assists him with stepping into 
the bathtub and he stands while she washes him.  He also 
reported that he has a hoist for his pool.  Finally, the 
report stated that the Veteran's spouse assists him with 50 
percent of his activities of daily living.  

An addendum to this note from a day later is telling and 
provides insight into the nature of the evidence that the 
Veteran has submitted to support his claim.  That addendum 
notes as follows:  "Mr. [the Veteran] phoned my office the 
day after his appointment and asked that I clarify in his 
note that after speaking with his caregiver, they feel that 
he requires 70% assistance with ADL'S [activities of daily 
living] rather than the 50% that he expressed yesterday."  

This addendum is fitting in this case and supports the 
conclusions found in the August 2008 examination report.  All 
of the reports by medical practitioners as to the severity of 
disability, whether with regard to the Veteran's chronic 
fatigue syndrome or his need for aid and attendance, are 
merely statements at the direction of the Veteran.  Here, 
during the October 2008 appointment, the Veteran informed the 
physician that his wife provided aid and attendance 50 
percent of the time, and then the next day updated that 
report.  The reports of medical personnel that are favorable 
to the Veteran's claims are no more probative than those of 
the Veteran as they act merely as scriveners.  This also 
explains the Veteran's letter received by VA in April 2009.  
In the instance where a medical professional would not merely 
endorse what the Veteran told him, the Veteran determined 
that there is a personality conflict at play and requests 
another examiner.  

No evidence of record shows that the Veteran's chronic 
fatigue syndrome requires bedrest.  There are no medical 
statements to this effect.  That the Veteran chooses to spend 
his time in bed, at least by his and his spouse's account, is 
not evidence that this is required by his chronic fatigue 
syndrome.  In fact, the medical evidence, in light of the 
Veteran's statements, begins to suggest that the Veteran does 
not have this disability. 

The Board finds that the Veteran is not credible.  
Summarizing the August 2008 examination results shows that, 
according to the Veteran, he is nearly always in bed, has 
memory problems as to all events, difficulty concentrating 
all of the time, constant headaches, and does nothing.  Yet, 
the physical examination results show that the Veteran has 
not lost musculature - including in the lower extremities - 
since the 2006 examination.  Additionally, the Veteran has 
reported to VA physical therapy personnel that he uses 
crutches within his home and a wheelchair to move about in 
the community.  Notes from May 2008 document that the Veteran 
attended Hays Center three times per week for water therapy, 
apparently for his knees.  This is inconsistent with the 
Veteran's report that he is always in bed and does nothing.  

The most probative evidence of record regarding the entire 
appeals period is the August 2008 examination report because 
this report is most consistent with the objective clinical 
evidence of record.  From this report and the objective 
evidence it is clear that the Veteran's chronic fatigue 
syndrome does not result in periods of incapacitation.  By 
the Veteran's own account during that examination, his 
disability had worsened since the earlier examination.  
Hence, a rating higher than 40 percent disabling is not 
warranted for any period of time.  As to the time period from 
September 2005 to September 2006, the only other period of 
consequence in this claim, the evidence does not show that 
the Veteran's chronic fatigue syndrome results in signs or 
symptoms that are nearly constant or in any periods of 
incapacitation, thus a rating higher than 10 percent 
disabling is not warranted for that period of time.  

Despite the Veteran's reports of numbness of his lower 
extremities, to which he has in part attributed his need for 
aid and attendance, the objective evidence shows that, at 
best, the Veteran has a slight neurological deficit of one 
lower extremity.  

More telling is that the Veteran complains of fatigue, 
extreme weakness, and the inability to do anything.  Yet, 
physically, he has nearly perfect strength in all extremities 
and no muscle atrophy.  As explained by the examiner in the 
August 2008 examination report, this does not fit with the 
Veteran's description of doing nothing all day and staying in 
bed all day.  

Also significant is that special monthly compensation is not 
warranted even if most of what the Veteran alleged were true.  
The test regarding feeding oneself is whether the Veteran is 
so weak or so lacking in coordination that he is unable to 
feed himself, not whether he needs someone to cook for him.  
With regard to toileting functions, the test is not simply 
that he wears diapers or has incontinence or diarrhea.  This 
Veteran is able to ambulate as evidenced by his reports of 
using crutches or a cane in the house but using a wheelchair 
to ambulate in the community.  Nor is there evidence that he 
needs frequent adjustment of any prosthetic device.  While 
the Veteran and his spouse report that she helps in the 
bathtub and washes him while he stands there, this is not 
evidence that he is unable to keep himself ordinarily neat 
and clean or bathe himself.  That he is able to stand in the 
bathtub is evidence that he is not so incapacitated.  
Finally, there is no evidence that the Veteran cannot protect 
himself from the hazards of everyday living.  Even by his own 
account, the Veteran is able to ambulate unassisted for one 
block.  This is evidence that he is not so helpless that, for 
example, if a fire broke out, he would be unable to protect 
himself by exiting the house or calling for emergency 
services.  

The Board has also considered whether referral for 
extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Ratings assigned for the veterans service-connected chronic 
fatigue syndrome contemplate the disability and 
symptomatology of each and every manifestation of the 
disability.  The schedular criteria are broad, specifying 
that the rating is to be determined with consideration of 
such symptoms as debilitation fatigue, cognitive impairments, 
or a combination of signs and symptoms.  Here, the Veteran's 
reports of his chronic fatigue syndrome amount to that he is 
chronically fatigued and stays in bed most of the time.  
There is no indication of any manifestation of his chronic 
fatigue syndrome not contemplated by the schedule.  There is 
no evidence of record that the Veteran's chronic fatigue 
syndrome results in a level of disability not compensated for 
by the 10 percent evaluation assigned prior to September 2006 
and the 40 percent evaluation assigned since September 2006.  
For these reasons the Board finds that referral for 
extraschedular consideration is not indicated.  

The preponderance of the evidence in this case is against the 
Veteran's claim for a rating or ratings higher than already 
have been assigned for his chronic fatigue syndrome and 
against a grant of special monthly compensation based on a 
need for aid and attendance or based on housebound status.  
Hence, his appeal must be denied as to these matters.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in July 2008 that fully addressed all three 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claims for an 
increased rating for chronic fatigue syndrome and for 
entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.  This letter also 
informed the Veteran of his and VA's respective duties for 
obtaining evidence, and provided him with the criteria for 
rating chronic fatigue syndrome, how VA assigns disability 
ratings in general and in particular to his claim, and how VA 
assigns effective dates.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in February 2009, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA treatment records and the Veteran has 
submitted letters from his spouse and from VA practitioners 
in support of his claims.  VA afforded the Veteran pertinent 
examinations in October 2006 and August 2008.  In April 2009, 
the Board received a writing from the Veteran in which he 
stated that he wanted another examination for his chronic 
fatigue syndrome to be conducted by a new doctor.  He 
explained that he and the physician examiner who conducted 
the examination had a major personality conflict and that the 
Veteran felt that he was not getting a fair examination.  

As explained in the section of this decision addressing the 
merits of the Veteran's claims, the Board has considered the 
Veteran's statement but finds that this is not a sufficient 
reason to find that the examinations conducted by this 
physician are less than adequate.  Therefore, the Board finds 
that there is no need for another examination in order to 
fairly decide case.  See 38 U.S.C.A. § 5103A(d) (there is no 
duty to obtain an examination or opinion if the evidence of 
record is sufficient to decide the claim).  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is dismissed as to the issues of ratings assigned 
for residuals of right thumb fracture, right ring finger 
fracture, left wrist fracture, right knee arthritis, 
residuals of a left knee injury, residuals of lumbar strain, 
and service connection for left shoulder and left hip 
disabilities.  

The appeal is denied as to the issues of entitlement to 
special monthly compensation based on the need for aid and 
attendance of another person or for housebound status and 
entitlement to a disability rating greater than 10 percent 
prior to September 22, 2006 and greater than 40 percent from 
September 22, 2006, forward, for chronic fatigue syndrome.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


